UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-21981 American Funds Target Date Retirement Series (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 Steven I. Koszalka American Funds Target Date Retirement Series 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments American Funds Target Date Retirement Series® American Funds 2055 Target Date Retirement Fund® Investment Portfolio July 31, 2012 unaudited Fund investments Shares Value GROWTH FUNDS — 40.0% AMCAP Fund, Class R-6 $ EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 GROWTH-AND-INCOME FUNDS — 45.0% American Mutual Fund, Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 EQUITY-INCOME AND BALANCED FUNDS — 10.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 BOND FUNDS — 5.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $90,583,000) Other assets less liabilities ) Net assets $ Valuation disclosures Security valuation — The net asset values of the fund are calculated based on the reported net asset values of the underlying funds in which the fund invests. The net asset value of each underlying fund is calculated based on the policies and procedures of the underlying fund contained in each underlying fund’s statement of additional information. Generally, the fund and the underlying funds determine the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed. Processes and structure — The series’ board of trustees has delegated authority to the fund’s investment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The series’ board and audit committee also regularly review reports that describe fair value determinations and methods. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications — The fund’s investment adviser classifies the fund’s assets and liabilities into three levels based on the method used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. At July 31, 2012, all of the fund’s investment securities were classified as Level 1. Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities for federal income tax purposes American Funds 2050 Target Date Retirement Fund® Investment Portfolio July 31, 2012 unaudited Fund investments Shares Value GROWTH FUNDS — 40.0% AMCAP Fund, Class R-6 $ EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 GROWTH-AND-INCOME FUNDS — 45.0% American Mutual Fund, Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 EQUITY-INCOME AND BALANCED FUNDS — 10.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 BOND FUNDS — 5.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $509,498,000) Other assets less liabilities ) Net assets $ Valuation disclosures Security valuation — The net asset values of the fund are calculated based on the reported net asset values of the underlying funds in which the fund invests. The net asset value of each underlying fund is calculated based on the policies and procedures of the underlying fund contained in each underlying fund’s statement of additional information. Generally, the fund and the underlying funds determine the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed. Processes and structure — The series’ board of trustees has delegated authority to the fund’s investment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The series’ board and audit committee also regularly review reports that describe fair value determinations and methods. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications — The fund’s investment adviser classifies the fund’s assets and liabilities into three levels based on the method used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. At July 31, 2012, all of the fund’s investment securities were classified as Level 1. Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities for federal income tax purposes American Funds 2045 Target Date Retirement Fund® Investment Portfolio July 31, 2012 unaudited Fund investments Shares Value GROWTH FUNDS — 40.0% AMCAP Fund, Class R-6 $ EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 GROWTH-AND-INCOME FUNDS — 45.0% American Mutual Fund, Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 EQUITY-INCOME AND BALANCED FUNDS — 10.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 BOND FUNDS — 5.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $540,371,000) Other assets less liabilities 55 Net assets $ Valuation disclosures Security valuation — The net asset values of the fund are calculated based on the reported net asset values of the underlying funds in which the fund invests. The net asset value of each underlying fund is calculated based on the policies and procedures of the underlying fund contained in each underlying fund’s statement of additional information. Generally, the fund and the underlying funds determine the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed. Processes and structure — The series’ board of trustees has delegated authority to the fund’s investment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The series’ board and audit committee also regularly review reports that describe fair value determinations and methods. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications —The fund’s investment adviser classifies the fund’s assets and liabilities into three levels based on the method used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. At July 31, 2012, all of the fund’s investment securities were classified as Level 1. Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities for federal income tax purposes American Funds 2040 Target Date Retirement Fund® Investment Portfolio July 31, 2012 unaudited Fund investments Shares Value GROWTH FUNDS — 40.0% AMCAP Fund, Class R-6 $ EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 GROWTH-AND-INCOME FUNDS — 45.0% American Mutual Fund, Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 EQUITY-INCOME AND BALANCED FUNDS — 10.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 BOND FUNDS — 5.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $1,016,671,000) Other assets less liabilities ) Net assets $ Valuation disclosures Security valuation — The net asset values of the fund are calculated based on the reported net asset values of the underlying funds in which the fund invests. The net asset value of each underlying fund is calculated based on the policies and procedures of the underlying fund contained in each underlying fund’s statement of additional information. Generally, the fund and the underlying funds determine the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed. Processes and structure — The series’ board of trustees has delegated authority to the fund’s investment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The series’ board and audit committee also regularly review reports that describe fair value determinations and methods. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications — The fund’s investment adviser classifies the fund’s assets and liabilities into three levels based on the method used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. At July 31, 2012, all of the fund’s investment securities were classified as Level 1. Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities for federal income tax purposes American Funds 2035 Target Date Retirement Fund® Investment Portfolio July 31, 2012 unaudited Fund investments Shares Value GROWTH FUNDS — 40.0% AMCAP Fund, Class R-6 $ EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 GROWTH-AND-INCOME FUNDS — 40.0% American Mutual Fund, Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 EQUITY-INCOME AND BALANCED FUNDS — 15.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 BOND FUNDS — 5.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $1,157,841,000) Other assets less liabilities ) Net assets $ Valuation disclosures Security valuation — The net asset values of the fund are calculated based on the reported net asset values of the underlying funds in which the fund invests. The net asset value of each underlying fund is calculated based on the policies and procedures of the underlying fund contained in each underlying fund’s statement of additional information. Generally, the fund and the underlying funds determine the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed. Processes and structure — The series’ board of trustees has delegated authority to the fund’s investment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The series’ board and audit committee also regularly review reports that describe fair value determinations and methods. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications — The fund’s investment adviser classifies the fund’s assets and liabilities into three levels based on the method used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. At July 31, 2012, all of the fund’s investment securities were classified as Level 1. Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities for federal income tax purposes American Funds 2030 Target Date Retirement Fund® Investment Portfolio July 31, 2012 unaudited Fund investments Shares Value GROWTH FUNDS — 40.0% AMCAP Fund, Class R-6 $ EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 GROWTH-AND-INCOME FUNDS — 35.0% American Mutual Fund, Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 EQUITY-INCOME AND BALANCED FUNDS — 20.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 BOND FUNDS — 5.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $1,702,781,000) Other assets less liabilities Net assets $ Valuation disclosures Security valuation — The net asset values of the fund are calculated based on the reported net asset values of the underlying funds in which the fund invests. The net asset value of each underlying fund is calculated based on the policies and procedures of the underlying fund contained in each underlying fund’s statement of additional information. Generally, the fund and the underlying funds determine the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed. Processes and structure — The series’ board of trustees has delegated authority to the fund’s investment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The series’ board and audit committee also regularly review reports that describe fair value determinations and methods. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications — The fund’s investment adviser classifies the fund’s assets and liabilities into three levels based on the method used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. At July 31, 2012, all of the fund’s investment securities were classified as Level 1. Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities for federal income tax purposes American Funds 2025 Target Date Retirement Fund® Investment Portfolio July 31, 2012 unaudited Fund investments Shares Value GROWTH FUNDS — 35.0% AMCAP Fund, Class R-6 $ EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 GROWTH-AND-INCOME FUNDS — 35.0% American Mutual Fund, Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 EQUITY-INCOME AND BALANCED FUNDS — 20.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 BOND FUNDS — 10.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $1,746,483,000) Other assets less liabilities Net assets $ Valuation disclosures Security valuation —The net asset values of the fund are calculated based on the reported net asset values of the underlying funds in which the fund invests. The net asset value of each underlying fund is calculated based on the policies and procedures of the underlying fund contained in each underlying fund’s statement of additional information. Generally, the fund and the underlying funds determine the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed. Processes and structure — The series’ board of trustees has delegated authority to the fund’s investment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The series’ board and audit committee also regularly review reports that describe fair value determinations and methods. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications — The fund’s investment adviser classifies the fund’s assets and liabilities into three levels based on the method used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. At July 31, 2012, all of the fund’s investment securities were classified as Level 1. Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities for federal income tax purposes American Funds 2020 Target Date Retirement Fund® Investment Portfolio July 31, 2012 unaudited Fund investments Shares Value GROWTH FUNDS — 20.0% AMCAP Fund, Class R-6 $ EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 GROWTH-AND-INCOME FUNDS — 35.0% American Mutual Fund, Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 EQUITY-INCOME AND BALANCED FUNDS — 20.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 BOND FUNDS — 25.0% American Funds Mortgage Fund, Class R-6* Capital World Bond Fund, Class R-6 Intermediate Bond Fund of America, Class R-6 U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $2,074,962,000) Other assets less liabilities Net assets $ *American Funds Mortgage Fund is considered to be an affiliate of the fund under the Investment Company Act of 1940 since the fund holds 5% or more of its outstanding voting shares. Further details on this holding and related transactions during the nine months ended July 31, 2012, appear below. Value of affiliate Dividend income at 7/31/2012 Beginning shares Additions Reductions Ending shares ) ) American Funds Mortgage Fund, Class R-6 $ $ Valuation disclosures Security valuation — The net asset values of the fund are calculated based on the reported net asset values of the underlying funds in which the fund invests. The net asset value of each underlying fund is calculated based on the policies and procedures of the underlying fund contained in each underlying fund’s statement of additional information. Generally, the fund and the underlying funds determine the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed. Processes and structure — The series’ board of trustees has delegated authority to the fund’s investment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The series’ board and audit committee also regularly review reports that describe fair value determinations and methods. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications — The fund’s investment adviser classifies the fund’s assets and liabilities into three levels based on the method used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. At July 31, 2012, all of the fund’s investment securities were classified as Level 1. Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities for federal income tax purposes American Funds 2015 Target Date Retirement Fund® Investment Portfolio July 31, 2012 unaudited Fund investments Shares Value GROWTH FUNDS — 15.0% AMCAP Fund, Class R-6 $ EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 New Perspective Fund, Inc., Class R-6 GROWTH-AND-INCOME FUNDS — 30.0% American Mutual Fund, Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 EQUITY-INCOME AND BALANCED FUNDS — 20.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 BOND FUNDS — 35.0% American Funds Mortgage Fund, Class R-6* The Bond Fund of America, Class R-6 Capital World Bond Fund, Class R-6 Intermediate Bond Fund of America, Class R-6 U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $1,506,650,000) Other assets less liabilities Net assets $ *American Funds Mortgage Fund is considered to be an affiliate of the fund under the Investment Company Act of 1940 since the fund holds 5% or more of its outstanding voting shares. Further details on this holding and related transactions during the nine months ended July 31, 2012, appear below. Value of affiliate Dividend income at 7/31/2012 Beginning shares Additions Reductions Ending shares ) ) American Funds Mortgage Fund, Class R-6 $ $ Valuation disclosures Security valuation — The net asset values of the fund are calculated based on the reported net asset values of the underlying funds in which the fund invests. The net asset value of each underlying fund is calculated based on the policies and procedures of the underlying fund contained in each underlying fund’s statement of additional information. Generally, the fund and the underlying funds determine the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed. Processes and structure — The series’ board of trustees has delegated authority to the fund’s investment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The series’ board and audit committee also regularly review reports that describe fair value determinations and methods. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications — The fund’s investment adviser classifies the fund’s assets and liabilities into three levels based on the method used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. At July 31, 2012, all of the fund’s investment securities were classified as Level 1. Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities for federal income tax purposes American Funds 2010 Target Date Retirement Fund® Investment Portfolio July 31, 2012 unaudited Fund investments Shares Value GROWTH FUNDS — 5.0% AMCAP Fund, Class R-6 $ The Growth Fund of America, Inc., Class R-6 New Perspective Fund, Inc., Class R-6 GROWTH-AND-INCOME FUNDS — 25.2% American Mutual Fund, Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 EQUITY-INCOME AND BALANCED FUNDS — 25.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 BOND FUNDS — 44.8% American Funds Mortgage Fund, Class R-6* American High-Income Trust, Class R-6 The Bond Fund of America, Class R-6 Capital World Bond Fund, Class R-6 Intermediate Bond Fund of America, Class R-6 U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $971,260,000) Other assets less liabilities Net assets $ *American Funds Mortgage Fund is considered to be an affiliate of the fund under the Investment Company Act of 1940 since the fund holds 5% or more of its outstanding voting shares. Further details on this holding and related transactions during the nine months ended July 31, 2012, appear below. Dividend income Value of affiliate at 7/31/2012 Beginning shares Additions Reductions Ending shares ) ) American Funds Mortgage Fund, Class R-6 $ $ Valuation disclosures Security valuation — The net asset values of the fund are calculated based on the reported net asset values of the underlying funds in which the fund invests. The net asset value of each underlying fund is calculated based on the policies and procedures of the underlying fund contained in each underlying fund’s statement of additional information. Generally, the fund and the underlying funds determine the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed. Processes and structure — The series’ board of trustees has delegated authority to the fund’s investment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The series’ board and audit committee also regularly review reports that describe fair value determinations and methods. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications — The fund’s investment adviser classifies the fund’s assets and liabilities into three levels based on the method used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. At July 31, 2012, all of the fund’s investment securities were classified as Level 1. Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities for federal income tax purposes Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. Investors should carefully consider the investment objectives, risks, charges and expenses for each fund of American Funds Target Date Retirement Series. This and other important information is contained in the series’ prospectus, which can be obtained from your financial professional and should be read carefully before investing. You may also call American Funds Service Company (AFS) at 800/421-4225 or visit the American Funds website at americanfunds.com. MFGEFP-850-0912O-S32893 ITEM 2 – Controls and Procedures The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded, based on their evaluation of the Registrant’s disclosure controls and procedures (as such term is defined in Rule 30a-3 under the Investment Company Act of 1940), that such controls and procedures are adequate and reasonably designed to achieve the purposes described in paragraph (c) of such rule. There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3 – Exhibits The certifications required by Rule 30a-2 of the Investment Company Act of 1940 and Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN FUNDS TARGET DATE RETIREMENT SERIES By /s/ Michael J. Downer Michael J. Downer, President and Principal Executive Officer Date: September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Michael J. Downer Michael J. Downer, President and Principal Executive Officer Date: September 28, 2012 By /s/ Gregory F. Niland Gregory F. Niland, Treasurer and Principal Financial Officer Date: September 28, 2012
